 98DECISIONSOF NATIONALLABOR RELATIONS BOARDtruck drivers,and inspectors,but excluding leaders,chief,assistant chiefs,captains,lieutenants,fire marshal,office clericals,guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.The above-named labor organization was, on June22, 1953, andat all timesmaterial thereafter,the exclusive representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.4.By refusing on and after August 26,1953,to bargain collectively with theabove-named labor organization as the exclusive representative of the employees inthe appropriate unit found above,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By attempting to engage in surveillance,threatening to shorten job tenure forbeing active in self-organization,promising benefits not to engage in activities on be-half of a labor organization,threatening the discharge of union men,and by refusingto bargain collectively with the aforementioned labor organization and thus inter-fering with, restraining,and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted frompublication.]Armour and CompanyandUnited Packinghouse Workers ofAmerica,AFL-CIO,Petitioner.Case No. 10-RC3261. January18, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Gilbert Cohen, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The petitioning labororganization claimsto represent certainemployees of the Employer.3.A question affecting commerceexistsconcerning the representa-tion of employees of the Employer within themeaning-of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.At the hearing the Petitioner amended its petition for a unit of"all salesmen" at the Employer's Atlanta plant to one of"all generalline salesmenand servicesalesmen,excluding specialtysalesmen,grocery productssalesmen, andall other employees."The Employercontends that the all-inclusivesalesmenunit originally petitioned foris appropriate.The Petitioner already represents the Employer'sproduction and maintenance employees and truckdrivers.We find nomerit in the Employer's contention that the Petitioner may not repre-sent a unitof salesmen,and accordingly deny its motionto dismissmade on that ground.115 NLRB No. 19. ARMOUR AND COMPANY99The salesmen sought to be excluded from the unit by the Petitionerare 11 grocery products salesmen, each of whom has a specific territoryeither in Atlanta or the surrounding area.They take orders for soap,canned meats, and other packinghouse products.For lack of spaceat the Employer's Atlanta headquarters, these employees have a sepa-rate sales office.Their immediate supervisor, whose title is not given,is responsible to the Atlanta sales manager and their employee bene-fits are the same as those of other salesmen.The "specialty" salesmen whom the Petitioner would also excludeapparently consist of 1 salesman who sells lard, shortening, and oil(refinery products) to large users, 1 who sells these products-pluseggs-to bakeries, 1 who sells all of the Employer's products to theBig Apple Stores, 4 who do the same for the Colonial Stores, and 1whcrsells dairy and poultry products-but normally no grocery prod-ucts-to stores in Atlanta, Macon, and Tifton, Georgia.Those salesmen whom the Petitioner would include are general linesalesmen with regular routes, 5 in the city, 8 in the country, and 2trainees, plus 4 salesmen known as "food service" salesmen, who sellto hotels, restaurants, and institutions, plus 3 relief salesmen, who arepresently working as general line city salesmen.The Petitioner at-tempted to show that this group has characteristics which make itappropriate as a separate unit and that a group of all salesmen is notan integrated one at the Employer's Atlanta operation.However,on the record made, it appears that all salesmen may take orders forproducts not ordinarily sold by them, except certain pharmaceuticalproducts and hides which are ordered out of Chicago, and that sales-men have transferred from grocery products to general line, and fromspecialty to general line.It also appears that the Atlanta sales man-ager supervises all salesmen working out of Atlanta, with the assist-ant sales manager being the immediate supervisor of some, the groceryproducts salesmen having their own immediate supervisor, and thesalesmen to Colonial Stores having their own immediate supervisoras hereinafter found.It also appears that the method of paymentof salesmen forms no basis for distinguishing the group desired bythe Petitioner, inasmuch as the relief salesmen and the trainees arepaid a straight salary, just as the salesmen to Colonial Stores, whileall others are paid a salary and incentive.We find, therefore, thatthe all-inclusive salesmen unit is the appropriate one.'The Petitioner contends that Solar (referred to in the transcript asZoller), 1 of the 4 salesmen to Colonial Stores, is a supervisor.TheEmployer contends that Solar is not, and that he should be includedin the unit.Solar contacts the main buyer for Colonial Stores everyday, while the other three salesmen contact market managers of in-1SeeNorth Cal ohna Mutual Life Insurance Company,109 NLRB 625, 627; compareSeattle Packing Company,106 NLRB 451, 453. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDdividual Colonial Stores.Although Solar has no authority to hire ordischarge, he does assign routes to the other salesmen, instructs themin salespromotion, and distributes advertising display materials tothem and instructs them in its use.The Atlantasales manager for theEmployer testified that he has delegated to Solar the matter of carry-ing out sales promotions.On this recordit appearsthat Solarrespon-sibly directs the work of the other three salesmen within the mean-ing of Section 2 (11) of the Act.Accordingly, he is excluded fromthe unit as a supervisor.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All salesmen of the Employer at its Atlanta, Georgia, plant, exclud-ing all other employees and supervisors as defined in the Act.--[Text of Direction of Election omitted from publication.]Gulf States Asphalt CompanyandOil, Chemical&Atomic Work-ers International Union,AFL-CIO,'Petitioner.Case No. 39-RC-958.January 18,1956DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent electionentered into between the Employer, the Petitioner, and the RegionalDirector for the Sixteenth Region on September 14, 1955, an electionby secret ballot was conducted on October 21, 1955, under the super-vision of the Regional Director among the employees in the ap-propriate unit at the Employer's plant in South Houston, Texas.Upon a completion of the election, the parties were furnished with atally of ballots which showed that of approximately 59 eligible voters,.59 cast ballots, of which 28 were for, and 27 were against, the Peti-tioner.There were four challenged ballots, a number sufficient to af-fect the results of the election.On October 30,1955, the Employer filed timely objections to conductof election-in which it alleged that: (1) 2 of the 4 challenged ballotsherein were cast by Tommy Mendoza and Herman Regas who were notemployees of the Employer and therefore were not eligible to vote; and(2) the Board agent who conducted the election committed prejudicialerror by challenging the ballots of Neil Balsam and Floyd F. Bramble,.Jr., on the ground that they were ineligible to vote, after having pre-i The AFL and CIO having merged subsequent to the hearing in this proceeding; we-are amending the identification of the affiliation of the Petitioner.115 NLRB No. 23.